Per Curiam:

This action was instituted to compel the defendant to pay over to the plaintiff, who is county treasurer of Finney county, the funds in defendant’s hands, as former treasurer of Garfield county, in accordance with the provisions of chapter 98 of the Laws of 1893. The case was submitted to the court at its last session on an agreed statement of facts by the county attorney of Finney county and the attorney for the defendant, and also signed by the attorney general. No brief has been furnished by counsel for plaintiff, nor was any oral argument made at the time the cause was submitted. The attorney general now asks leave to withdraw the submission and dismiss the case without prejudice. This is objected to by counsel for defendant. While the plaintiff cannot, as a strict matter of right, dismiss his case after its final submission to the court, inasmuch as public interests are involved in this case, and a considerable sum of money, about $10,000, which had been collected by the defendant from the taxpayers of the territory called Garfield county, the court is not inclined to decide the case without a fair presentation of the plaintiff’s side of the controversy.
The case will be dismissed without prejudice.